                         Case 19-10998-BLS            Doc 733        Filed 11/21/19      Page 1 of 2



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

                                                                 )
         In re:                                                  )     Chapter 11
                                                                 )
         Hospital Acquisition LLC, et al.,1                      )     Case No. 19-10998 (BLS)
                                                                 )
                                  Debtors.                       )     Jointly Administered
                                                                 )

                  NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                              NOVEMBER 25, 2019 AT 9:30 A.M. (ET)

         UNCONTESTED MATTER GOING FORWARD

         1.       Debtors’ Motion for an Order Approving the Sale of Equity Interests of LifeCare Home
                  Health Acquisition, LLC and Granting Related Relief [D.I. 698, 11/7/19]

                  Related Documents:

                       A.     Order Shortening the Notice Periods With Respect to the Debtors’ Motion for
                              an Order Approving the Sale of Equity Interests of LifeCare Home Health
                              Acquisition, LLC and Granting Related Relief [D.I. 706, 11/12/19]

                  Objection Deadline: November 20, 2019 at 4:00 p.m. (ET)

                  Objections Received: None

                  Status: As of the Objection Deadline, the Debtors have not received any objections or
                          responses. The Debtors anticipate filing a certificate of no objection in
                          accordance with Del. Bankr. L.R. 9013-1(j).




                   1
                     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are: Hospital Acquisition LLC (3232); Hospital Acquisition Intermediate Sub LLC (9609);
         LifeCare Holdings LLC (f/k/a Hospital Acquisition Sub I LLC) (6612); LifeCare Behavioral Health Hospital of
         Pittsburgh LLC (9835); New LifeCare Hospitals LLC (7959); New LifeCare Hospitals of Dayton LLC (2592); New
         LifeCare Hospitals of Milwaukee LLC (2428); New LifeCare Hospitals of South Texas LLC (4237); Hospital
         Acquisition Sub II LLC (7920); New LifeCare Management Services LLC (4310); New LifeCare REIT 1 LLC
         (9849); New LifeCare Hospitals of Mechanicsburg LLC (0174); New Pittsburgh Specialty Hospital LLC (7592);
         LifeCare Vascular Services, LLC (5864); New LifeCare Hospitals of North Texas LLC (4279); New LifeCare
         Hospitals of Chester County LLC (1116); New LifeCare Hospitals of Northern Nevada LLC (4534); New San
         Antonio Specialty Hospital LLC (2614); New LifeCare Hospitals of North Carolina LLC (7257); New LifeCare
         Hospitals of Pittsburgh LLC (8759); New NextCare Specialty Hospital of Denver LLC (6416); Hospital Acquisition
         MI LLC (4982); LifeCare Pharmacy Services LLC (3733); New LifeCare REIT 2 LLC (1315); New LifeCare
         Hospitals at Tenaya LLC (6891); and New LifeCare Hospitals of Sarasota LLC (8094). The Debtors’ address is
         5340 Legacy Drive, Suite 150, Plano, Texas 75024.

25578172.1
                     Case 19-10998-BLS   Doc 733       Filed 11/21/19   Page 2 of 2



         Dated: Wilmington, Delaware
                November 21, 2019        /s/ Joseph M. Mulvihill
                                         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                         M. Blake Cleary (No. 3614)
                                         Jaime Luton Chapman (No. 4936)
                                         Joseph M. Mulvihill (No. 6061)
                                         Betsy L. Feldman (No. 6410)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 571-6600
                                         Facsimile: (302) 571-1253
                                         – and –
                                         AKIN GUMP STRAUSS HAUER & FELD LLP
                                         Scott Alberino (admitted pro hac vice)
                                         Kevin M. Eide (admitted pro hac vice)
                                         2001 K. Street, N.W.
                                         Washington, DC 20006
                                         Telephone: (202) 887-4000
                                         Facsimile: (202) 887-4288

                                         Sarah Link Schultz (admitted pro hac vice)
                                         2300 N. Field Street, Suite 1800
                                         Dallas, Texas 75201
                                         Telephone: (214) 969-2800
                                         Facsimile: (214) 969-4343
                                         COUNSEL FOR DEBTORS AND DEBTORS IN
                                         POSSESSION




25578172.1                                         2
